Case 2:17-cv-06980-NG-RLM Document 72 Filed 12/13/18 Page 1 of 1 PageID #: 555
CIVIL CAUSE FOR TELEPHONE CONFERENCE AND ORAL RULING

BEFORE JUDGE BIANCO

DATE:12/13/18                                                 TIME:12:32 pm
CASE NUMBER: CV 17-6980

TITLE: Suffolk County Water Authority v. The Dow Chemical Company


FTR: 12:32-12:49

COURTROOM DEPUTY: Michele Savona

ATTORNEYS PRESENT:
Plaintiff -
         Richard Lewis
         Scott Martin
         Tim Sloan

Defendant -
      Joel Blanchet
      Kevin VanWart
      Nader Boulos
      Robb Patryk
      Amana Hassan
      Felice Galant
      Stephen Dillard
      Daniel Krainin
      David Lender


OTHER:


  X     CASE CALLED.

  X    CONFERENCE HELD / ADJ'D / CONT'D TO                            )

        ARGUMENT HEARD / CONT'D TO                                        .

  X    DECISION: For the reasons stated on the record, defendants’ motion to dismiss is granted as

to the private nuisance claim, but denied as to all others. Joint letter to be submitted to the Court by

1/15/19; letter response by 2/15/19.


OTHER:
